Citation Nr: 9932762	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to a temporary total rating under section 
4.29 for a period of residence at COPIN House from May 13, 
1989, to September 9, 1989.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and October 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  The February 1995 rating decision 
denied an increased disability rating for service-connected 
PTSD, currently rated as 30 percent disabling, and the 
October 1995 rating decision denied a temporary total rating 
under section 4.29 for a period of residence at COPIN House 
from May 13, 1989, to September 9, 1989.

The veteran testified at a hearing at the RO before a VA 
hearing officer in January 1997 and a transcript of that 
hearing testimony is in the claims file.

A hearing was held on June 15, 1999, in Washington, D.C., 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

At the hearing before the Board in June 1999, there was some 
discussion between the Board member and the veteran's 
representative about whether a claim for a total rating based 
on individual unemployability was presently on appeal to the 
Board.  In this regard, the Board notes that the VA General 
Counsel has stated that the question of entitlement to a 
total rating based on individual unemployability, when 
properly raised, may be considered a component of an 
increased rating claim but only if the total rating claim is 
based solely on the disability or disabilities which are the 
subject of the increased rating claim.  See VAOPGCPREC 6-96 
at para. 12 (Aug. 16, 1996).

In this case, the Board notes that, during the course of the 
appeal for an increased disability rating for 
service-connected PTSD, the veteran was granted service 
connection for status post surgical amputation of third, 
fourth, and fifth fingers right hand with ankylosis of index 
finger and wrist (major) and assigned a 60 percent rating for 
this disability as well as special monthly compensation for 
the loss of use of one hand.  His combined service-connected 
disability rating is now 70 percent.  However, in examining 
the latest rating decision of December 1998 and a decision of 
the VA hearing officer contained in a June 1997 supplemental 
statement of the case, the Board concludes that the RO has 
not adjudicated the issue of a total rating based on 
individual unemployability.  Moreover, the only evidence of 
record directly addressing the issue of employability is a 
January 1997 VA Mental Disorders examination where the 
examiner stated the opinion that the veteran was not 
"employable at this time particularly because of combined 
both physical and psychological problems."

Because the Board does not have jurisdiction of any claim 
involving the service-connected disability of the right hand 
and because the RO has not adjudicated the issue of a total 
rating based on individual unemployability, the Board 
concludes that this claim should be referred to the RO for 
adjudication in the first instance.  See VAOPGCPREC 6-96 at 
para. 13 (Aug. 16, 1996).  Accordingly, the Board refers a 
claim for a total rating based on individual unemployability 
to the RO for appropriate action.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran has expressed disagreement with the continuance 
of a 30 percent disability rating for service-connected PTSD 
following a period of hospitalization for that disorder in 
1995.  The Board concludes that his expression of 
disagreement is tantamount to a well grounded claim for an 
increased disability rating for service-connected PTSD.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
Likewise, as the threshold for establishing a well grounded 
claim for an increased rating is rather low and a temporary 
total rating under section 4.29 is a type of increased 
rating, the Board also concludes that the veteran's 
disagreement with the RO's denial of a temporary total rating 
under section 4.29 for a period of residence at COPIN House 
from May 13, 1989, to September 9, 1989, also establishes a 
well grounded claim for that temporary rating.

Evidence contemporaneous with the claim for an increased 
disability rating for service-connected PTSD includes an 
August 1994 VA Mental Disorders examination report; an April 
1995 Discharge Summary from a VA medical center (VAMC); a 
January 1997 VA Mental Disorders examination report; and a 
October 1995-January 1997 Discharge Summary from a VAMC.  At 
the hearing before the Board in June 1999, the veteran's 
representative argued that VA should have attempted to obtain 
the records of treatment, if any, from COPIN House, where the 
veteran stayed not only in 1989 but also in 1995, as noted in 
the April 1995 VAMC report.  The veteran's representative 
also argued that, because the veteran is in receipt of 
benefits from the Social Security Administration (SSA), VA 
should have attempted to obtain medical records, if any, on 
which a determination to grant those benefits was based.  In 
regard to the latter, the Board notes that the veteran told 
the January 1997 VA examiner that he received Supplemental 
Security Income from SSA and he testified at January 1997 
hearing before the VA hearing officer that he thought the SSA 
relied on VA medical records in making its determination 
because he could not recall going for any special examination 
for SSA.

The Board concludes that records of treatment from SSA and 
COPIN House, if any, will add to a more complete record for 
the purposes of rating the veteran's service-connected PTSD.  
In addition records of treatment from COPIN House, if any, 
may be helpful in determining whether the veteran's stay at 
COPIN House in 1989 warranted a temporary total disability 
rating under section 4.29.  In this regard, the Board notes a 
precedential VA General Counsel opinion, VAOGCPREC 24-91, 
held that establishment of halfway houses or therapeutic 
communities is legally permissible as part of the VA hospital 
care program.  However, section 4.29 authorizes the 
assignment of temporary total ratings only where "hospital 
care" is shown to be required, whether in a VA facility, or 
in a private facility that has been approved by VA to render 
such "hospital" services.  Section 1701 of the statute  
distinguishes between "hospital care" and "medical 
services" and "rehabilitative services" and the first is 
defined quite narrowly.  Hence, before the veteran can be 
shown to be entitled to § 4.29 benefits, he must show that 
the treatment he received constitutes "hospital care" under 
the regulation.  The Board notes that the RO wrote to COPIN 
House in April 1995 and requested only a "summary covering 
this period of hospitalization" and in response received a 
very brief summary in May 1995, providing little more 
information than the dates that the veteran stayed there, and 
signed by someone identified as "Counselor" without any 
further definition of medical credentials.  Thus, the Board 
concludes that additional development would be helpful in 
resolving the issues presented by the veteran's claims in 
this case.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for PTSD since 1994.  After 
securing the necessary authorization for 
release of records for private treatment 
records, if any, the RO should obtain all 
treatment records relevant to the 
service-connected PTSD not already in the 
claims file and associate them with the 
claims file.

In particular, the RO must obtain records 
of treatment, if any, from the veteran's 
periods of residence at COPIN House, 5622 
Buffalo Avenue, Niagara Falls, New York 
14304, from May 13, 1989, to September 9, 
1989, and from January 1995 to April 4, 
1995, when the veteran entered a VAMC and 
from April 28, 1995, to an unspecified 
date.  See VAMC report, April 4-28, 1995 
(veteran planned to return to COPIN House 
after discharge from VAMC).  The request 
for records from COPIN House should be 
for complete treatment records, including 
admission summaries, monthly progress 
reports, discharge summary/after care 
plan, and the actual reports of treatment 
during the veteran's stay.  The records 
should include a report of all 
medications administered to the veteran 
during his stay and identification of all 
medical professionals who have 
administered such medications and/or 
treatment to the veteran at COPIN House.

The RO must also obtain records of 
treatment, if any, that the SSA relied 
upon in granting benefits to the veteran.  
In regard to the latter, the RO should 
ascertain what kind of SSA benefits the 
veteran is receiving and whether he is 
considered disabled or "under a 
disability" by that agency and, if so, 
what the nature of the disability or 
disabilities are and when the veteran was 
first granted benefits from that agency.

2.  The RO should also request a 
statement from officials at COPIN House 
indicating whether it is an accredited 
hospital; and, if so, it should be asked 
to provide documentation from the 
appropriate state authorities 
demonstrating that COPIN House is a 
hospital.  In addition, COPIN House 
should also be asked to furnish 
information, such as promotional 
literature, describing the foundation's 
mission and undertakings, to include but 
not limited to, its contractual 
relationship with VA.

COPIN house should provide a statement 
concerning its leave policy in general, 
and whether residents in the program may 
leave the facility without permission. 
Documentation of any leave granted the 
veteran, and leave taken by the veteran, 
whether authorized or unauthorized, 
during the period of his stay, should be 
submitted.

3.  The RO should request the VAMC in 
Buffalo, New York, which authorized the 
services of COPIN House to determine 
whether the veteran was considered to be 
"hospitalized" or receiving "inpatient 
treatment there for PTSD from May 13, 
1989, to September 9, 1989, and from 
January 1995 to April 4, 1995, when the 
veteran entered the Buffalo VAMC and from 
April 28, 1995, to an unspecified date.  
See VAMC report, April 4-28, 1995 
(veteran planned to return to COPIN House 
after discharge from VAMC).  If so, a 
statement from the VAMC that such 
hospital or inpatient treatment was 
provided should be added to the claims 
file, and copies of documents of the 
treatment itself should be provided.

The VAMC should also be asked to provide 
documentation of the context in which it 
sent the veteran to COPIN House in 1989 
and 1995 and a copy of the contracts it 
made in those years with COPIN House 
regarding the veteran in this case.  The 
Board notes that VA Forms 10-7078, 
Authorization and Invoice for Medical and 
Hospital Services, which authorized 
halfway house services at COPIN House for 
the veteran in 1989 are already of 
record.  If such authorization was part 
of the PTSD Residential Rehabilitation 
Program (PRRP), this should be indicated 
and beginning and ending dates should be 
specified.

4.  When the requested development has 
been completed, the RO should 
readjudicate the veteran's claims for an 
increased disability rating for 
service-connected PTSD and for a 
temporary total rating for a period of 
residence at COPIN House from May 13, 
1989, to September 9, 1989.  With regard 
to the increased rating claim, the Board 
notes that the RO should consider the 
veteran's psychiatric disability under 
both the old and the new criteria for 
evaluating mental disorders and decide 
whether either one be more favorable to 
him, because the criteria changed during 
the course of this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that, where a law or regulation 
changes after a claim has been filed or 
reopened but before the administrative or 
judicial appeal process has been 
concluded, the version most favorable to 
appellant should and will apply unless 
Congress provides otherwise or permits 
the Secretary to do otherwise).

If a current VA Mental Disorders 
examination is necessary to rate the 
service-connected PTSD, the RO should 
schedule the veteran for such an 
examination.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (indicating that, 
while the regulations require review of 
the recorded history of a disability by 
the adjudicator to ensure a more accurate 
evaluation, the regulations do not give 
past medical reports precedence over the 
current medical findings; where an 
increase in the disability rating is at 
issue, the present level of the veteran's 
disability is the primary concern).  

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 

3 Vet. App. 129, 141 (1992).  However, he need take no action 
unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












